EXHIBIT 10.25
 


INCOME TAX RECEIVABLE AGREEMENT
 
dated as of
 
November 29, 2012
 



 
 

--------------------------------------------------------------------------------

 


 

 
Table of Contents
     
Page
       
ARTICLE I
   
DEFINITIONS
       
Section 1.01.
Definitions
  1        
ARTICLE II
   
DETERMINATION OF REALIZED TAX BENEFIT
       
Section 2.01.
Pre-IPO NOL Utilization
  8
Section 2.02.
Tax Benefit Schedule
  8
Section 2.03.
Procedures, Amendments
  9        
ARTICLE III
   
TAX BENEFIT PAYMENTS
       
Section 3.01.
Payments
  9
Section 3.02.
No Duplicative Payments
  11
Section 3.03.
Special Rule for Compensatory Payments
  12        
ARTICLE IV TERMINATION
       
Section 4.01.
Termination, Breach of Agreement, Change of Control
  13
Section 4.02.
Early Termination Schedule
  14
Section 4.03.
Payment upon Early Termination
  14        
ARTICLE V
   
LATE PAYMENTS, ETC.
       
Section 5.01.
Late Payments by the Corporation
  15
Section 5.02.
Compliance with Indebtedness
  15        
ARTICLE VI
   
CONSISTENCY; COOPERATION
       
Section 6.01.
The Existing Stockholders Representative’s Participation in the Corporation Tax
Matters
  16
Section 6.02.
Consistency
  16
Section 6.03.
Cooperation
  17        
ARTICLE VII
   
MISCELLANEOUS
       
Section 7.01.
Notices
  17

 
 
i

--------------------------------------------------------------------------------

 
 
Section 7.02.
Counterparts
  18
Section 7.03.
Entire Agreement; Third Party Beneficiaries
  18
Section 7.04.
Governing Law
  18
Section 7.05.
Severability
  18
Section 7.06.
Successors; Assignment; Amendments; Waivers
  18
Section 7.07.
Titles and Subtitles
  19
Section 7.08.
Resolution of Disputes
  19
Section 7.09.
Reconciliation
  20
Section 7.10.
Withholding
  21 Section 7.11.
Affiliated Corporations; Admission of the Corporation into a Consolidated Group;
Transfers of Corporate Assets
 22
Section 7.12.
Confidentiality
  22
Section 7.13.
Headings
  23
Section 7.14.
Appointment of Existing Stockholders Representative
  23



 

 
 
ii

--------------------------------------------------------------------------------

 

This INCOME TAX RECEIVABLE AGREEMENT (as amended from time to time, this
“Agreement”), dated as of November 29, 2012, is hereby entered into by and among
Berry Plastics Group, Inc., a Delaware corporation (the “Corporation”) and
Apollo Management Fund VI, L.P., a limited partnership (the “Existing
Stockholders Representative”).
 
RECITALS
 
WHEREAS, the Existing Stockholders (as defined below), in the aggregate, held
100% of the capital stock of the Corporation, directly or indirectly prior to
the IPO;
 
WHEREAS, the Corporation became a public company pursuant to the IPO (as defined
below);
 
WHEREAS, after the IPO, the Corporation and its Subsidiaries (the “Taxable
Entities” and each a “Taxable Entity”) had net operating losses and AMT credit
carryforwards (including AMT credits that arise after the IPO as a result of
limitations on the use of NOLs under the AMT) (collectively, “NOLs”) that relate
to periods (or portions thereof) ending on or prior to the date of the IPO (the
“Pre-IPO NOLs”);
 
WHEREAS, the Pre-IPO NOLs may reduce the reported liability for Taxes (as
defined below) that the Taxable Entities might otherwise be required to pay;
 
WHEREAS, the income, gain, loss expense and other Tax (as defined below) items
of the Taxable Entities may be affected by Imputed Interest (as defined below),
if any;
 
WHEREAS, the parties to this Agreement desire to make certain arrangements with
respect to the effect of the Pre-IPO NOLs and Imputed Interest (as defined
below) on the reported liability for Taxes of the Taxable Entities;
 
WHEREAS, on October 9, 2012, the Board declared a dividend to stockholders of
record on October 9, 2012 (the “Dividend Recipients”) and payable as of the date
hereof consisting of the rights and obligations set forth in this Agreement;
 
NOW, THEREFORE, in consideration of the foregoing and the respective covenants
and agreements set forth herein, and intending to be legally bound hereby, the
parties hereto agree as follows:
 
ARTICLE I

 
DEFINITIONS
 
Section 1.01.   Definitions.  As used in this Agreement, the terms set forth in
this Article I shall have the following meanings (such meanings to be equally
applicable to both the singular and plural forms of the terms defined).
 
“Acquired NOLs” means any NOL of any corporation or other entity acquired by the
Corporation or any of its Subsidiaries by purchase, merger, or otherwise (in
each case, from a Person or Persons other than the Corporation and its
Subsidiaries and, in each case, whether or not such corporation or other entity
survives) after the IPO that relate to periods (or portions thereof) ending on
or prior to the date of such acquisition.
 
 
 

--------------------------------------------------------------------------------

 
 
“Advisory Firm” means (i) Ernst & Young LLP or (ii) any other law or accounting
firm that is (A) nationally recognized as being expert in Tax matters and (B)
that is agreed to by the Corporation and the Existing Stockholders
Representative.
 
“Advisory Firm Report” shall mean (a) an attestation report from the Advisory
Firm expressing an opinion on management’s assertion as to whether the Tax
Benefit Schedule and/or the Early Termination Schedule has been prepared, in all
material respects, in accordance with the Agreement, or (b) another type of
report or letter from the Advisory Firm related to whether the information in
the Tax Benefit Schedule and/or the Early Termination Schedule has been prepared
in a manner consistent with the terms of the Agreement.
 
“Affiliate” means, with respect to any Person, any other Person that directly or
indirectly, through one or more intermediaries, Controls, is Controlled by, or
is under common Control with, such first Person.
 
“Agreed Rate” means LIBOR plus 300 basis points.
 
“Agreement” is defined in the preamble of this Agreement.
 
“Amended Schedule” is defined in Section 2.03(b) of this Agreement.
 
“Annual Tax Payment” is defined in Section 3.01(a) of this Agreement.
 
“Award Holder” means a holder of stock options or stock appreciation rights of
the Corporation (each, a “Stock Award”) outstanding immediately prior to October
3, 2012.
 
A “Beneficial Owner” of a security is a Person who directly or indirectly,
through any contract, arrangement, understanding, relationship or otherwise has
or shares:  (i) voting power, which includes the power to vote, or to direct the
voting of, such security and/or (ii) investment power, which includes the power
to dispose of, or to direct the disposition of, such security.  The terms
“Beneficially Own” and “Beneficial Ownership” shall have correlative meanings.
 
“Board” means the board of directors of the Corporation.
 
“Business Day” means Monday through Friday of each week, except that a legal
holiday recognized as such by the government of the United States of America,
the State of Indiana or the State of New York shall not be regarded as a
Business Day.
 
“Change of Control” means:
 
(i) a merger, reorganization, consolidation or similar form of business
transaction directly involving the Corporation or indirectly involving the
Corporation through one or more intermediaries unless, immediately following
such transaction, more than 50% of the voting power of the then outstanding
voting stock or other equities of the Corporation resulting from consummation of
such transaction (including, without limitation, any parent or ultimate parent
corporation of such Person that as a result of such transaction owns directly or
indirectly the Corporation and all or substantially all of the Corporation’s
assets) is held by the existing Corporation equityholders or their Affiliates
(determined immediately prior to such transaction and related transactions); or
 
 
-2-

--------------------------------------------------------------------------------

 
 
(ii) a transaction in which the Corporation, directly or indirectly, sells,
assigns, conveys, transfers, leases or otherwise disposes of all or
substantially all of its assets to another Person other than an Affiliate; or
 
(iii) a transaction in which there is an acquisition of control of the
Corporation by a Person or group of Persons (other than Existing Stockholders
and their Affiliates).  For purposes of this definition, the term “control”
shall mean the possession, directly or indirectly, of the power to either
(i) vote more than 50% of the securities having ordinary voting power for the
election of directors (or comparable positions in the case of partnerships and
limited liability companies), or (ii) direct or cause the direction of the
management and policies of such Person whether by contract or otherwise (for the
avoidance of doubt, consent rights do not constitute control for the purpose of
this definition); or
 
(iv) a transaction in which individuals who constitute the Board of the
Corporation (the “Incumbent Directors”) cease for any reason to constitute at
least a majority of the Board of the Corporation, provided that any person
becoming a director subsequent to the effective date of this Agreement, whose
election or nomination for election is either (A) contemplated by a written
agreement among equityholders of the Corporation on the effective date of this
Agreement or (B) was approved by a vote of at least two-thirds of the Incumbent
Directors then on the Board (either by a specific vote or by approval of the
proxy statement of the Corporation in which such person is named as a nominee
for director, without written objection to such nomination) shall be an
Incumbent Director; provided, however, that no individual initially elected or
nominated as a director of the Corporation as a result of an actual or
threatened election contest with respect to directors or as a result of any
other actual or threatened solicitation of proxies or consents by or on behalf
of any Person other than the Board shall be deemed to be an Incumbent Director;
or
 
(v) the liquidation or dissolution of the Corporation.
 
“Code” means the Internal Revenue Code of 1986, as amended.

 
“Combined Taxation Group” means any consolidated, combined or unitary group or
any profit and/or loss sharing, affiliated group relief, group payment or
similar group or fiscal unity for Tax purposes (by election or otherwise).
 
“Compensatory Payment” means any payment hereunder made to an Award Holder in
respect of any Ownership Percentage attributable to a Stock Award.
 
“Compensatory Payment Settlement Date” means the fifth anniversary of the date
of this Agreement.
 
 
-3-

--------------------------------------------------------------------------------

 
 
“Control” means the possession, direct or indirect, of the power to direct or
cause the direction of the management and policies of a Person, whether through
ownership of voting securities, by contract or otherwise.
 
“Corporation” is defined in the preamble of this Agreement.
 
“Default Rate” means LIBOR plus 500 basis points.
 
“Determination” shall have the meaning ascribed to such term in Section 1313(a)
of the Code or similar provision of state, local and foreign tax law, as
applicable, or any other event (including the execution of a Form 870-AD) that
finally and conclusively establishes the amount of any liability for Tax.
 
“Divestiture” means the sale of any Taxable Entity, other than any such sale
that is or is part of a Change of Control.
 
“Divestiture Acceleration Payment” is defined in Section 4.03(c) of this
Agreement.
 
“Dividend Recipients” is defined in the preamble of this Agreement.
 
“Early Termination Date” means (i) in the event of a breach of this Agreement to
which Section 4.01(b) applies, the date of such breach, (ii) in the event of a
Change of Control, the effective date of such Change of Control and (iii) in the
event of a Divestiture, the effective date of such Divestiture.
 
“Early Termination Event” means (i) a breach of this Agreement to which Section
4.01(b) applies and (ii) a Change of Control.
 
“Early Termination Payment” is defined in Section 4.03(b) of this Agreement.
 
“Early Termination Rate” means LIBOR plus 100 basis points.
 
“Early Termination Schedule” is defined in Section 4.02 of this Agreement.
 
“Estimated Tax Benefit” is defined in Section 3.01(c) of this Agreement.
 
“Expert” is defined in Section 7.09 of this Agreement.
 
“Existing Stockholders” means the Dividend Recipients (including, without
limitation, the stockholders of the Corporation set forth on Exhibit A to this
Agreement) and any Award Holders.
 
“Existing Stockholders Representative” is defined in the preamble of this
Agreement.
 
“Imputed Interest” shall mean any interest imputed under Section 1272, 1274 or
483 or other provision of the Code and any similar provision of state, local and
foreign tax law with respect to the Corporation’s payment obligations under this
Agreement.
 
“Individual Stockholder” means any Existing Stockholder that is an individual.
 
 
-4-

--------------------------------------------------------------------------------

 
 
“Individual Termination Payment” is defined in Section 4.01(e) of this
Agreement.
 
“Interest Amount” is defined in Section 3.01(a) of this Agreement.
 
“IPO” shall mean the initial public offering of Common Stock of the Corporation
pursuant to the Registration Statement.
 
“ITR Payment” means any Annual Tax Payment, Early Termination Payment,
Divestiture Acceleration Payment or Individual Termination Payment required to
be made by the Corporation to the Existing Stockholders under this Agreement.
 
“LIBOR” means for each month (or portion thereof) during any period, an interest
rate per annum equal to the rate per annum reported, on the date two days prior
to the first day of such month, on the Telerate Page 3750 (or if such screen
shall cease to be publicly available, as reported on Reuters Screen page “LIBO”
or by any other publicly available source of such market rate) for London
interbank offered rates for U.S. dollar deposits for such month (or portion
thereof).
 
“Material Objection Notice” has the meaning set forth in Section 4.02.
 
“NOLs” is defined in the preamble of this Agreement.
 
“Objection Notice” has the meaning set forth in Section 2.03(a).
 
“Other NOLs” means any Post-IPO NOLs and any Acquired NOLs.
 
“Ownership Percentage” means, in the case of any Existing Stockholder, a
fraction where the numerator is the sum of (a) the number of shares in the
Corporation owned by such Existing Stockholder as of immediately prior to the
IPO, and (b) the aggregate number of shares subject (as of immediately prior to
the IPO) to  Stock Awards that were held by such Existing Stockholder as of
immediately prior to the IPO (provided that if the applicable Existing
Stockholder forfeits a Stock Award prior to the vesting date of the applicable
Stock Award, the shares subject to such Stock Award shall thereafter be
disregarded for purposes of this clause (b)), and the denominator is the sum of
(x) the number of shares in the Corporation outstanding as of immediately prior
to the IPO, and (y) the aggregate number of shares subject (as of immediately
prior to the IPO) to the Stock Awards that were held by all Existing
Stockholders as of immediately prior to the IPO (provided that if an Existing
Stockholder forfeits a Stock Award prior to the vesting date of the applicable
Stock Award, the shares subject to such Stock Award shall be disregarded for
purposes of this clause (y)).
 
“Payment Date” means any date on which a payment is required to be made pursuant
to this Agreement.
 
“Person” means any individual, corporation, firm, partnership, joint venture,
limited liability company, estate, trust, business association, organization,
governmental entity or other entity.
 
“Post-IPO NOLs” means any NOL arising in a Taxable Year or portion thereof
beginning after the date of the IPO.
 
 
-5-

--------------------------------------------------------------------------------

 
 
“Pre-IPO NOLs” is defined in the preamble of this Agreement; provided, however,
that in order to determine whether an NOL is a Pre-IPO NOL or a Post-IPO NOL,
the Taxable Year of the relevant Taxable Entity that includes the effective date
of the IPO (the “Straddle Year”) shall be deemed to end as of the close of such
effective date, provided, further, however, that the Chief Executive Officer of
the Corporation, the Board and the Existing Stockholders Representative shall,
acting reasonably, together determine the amount of any NOL arising in the
Straddle Year, or any portion thereof, that is included in the amount of Pre-IPO
NOLs; provided further, however, that any Transferred NOLs taken into account in
calculating a Divestiture Acceleration Payment shall not be considered Pre-IPO
NOLs.
 
“Realized Tax Benefit” means, for a Taxable Year, the reduction in the liability
for (i) federal income Taxes of the Corporation, and (ii) state and foreign
income Taxes of each Taxable Entity, in each case, for such Taxable Year
resulting from the Pre-IPO NOLs and the deduction attributable to Imputed
Interest, if any, under the Agreement (giving effect to the principles of
Section 3.02).  If all or a portion of the liability for Taxes for the Taxable
Year arises as a result of an audit by a Taxing Authority of any Taxable Year,
such liability shall not be included in determining the Realized Tax Benefit
unless and until there has been a Determination.  For the absence of doubt, for
purposes of clause (i), state and foreign NOLs that are reflected in the Pre-IPO
NOLs shall be disregarded such that the calculation of federal income Taxes
before the reduction resulting from the Pre-IPO NOLs reflects any deduction (or
other benefit) for state or foreign income Taxes that would be available in the
absence of such state and foreign NOLs.
 
“Reconciliation Dispute” has the meaning set forth in Section 7.09(a) of this
Agreement.
 
“Reconciliation Procedures” shall mean those procedures set forth in Section
7.09 of this Agreement.
 
“Registration Statement” means the registration statement on Form S-1 (File No.
333-180294) of the Corporation.
 
“Rollover Taxable Year” is defined in Section 2.02 of this Agreement.
 
“Schedule” means any Tax Benefit Schedule and any Early Termination Schedule.
 
“Scheduled Delivery Date” is defined in Section 2.02 of this Agreement.
 
“Specified Existing Stockholder” is defined in Section 3.01(d) of this
Agreement.
 
“Specified Filing Date” is defined in Section 2.02 of this Agreement.
 
“Subject Taxable Year” is defined in Section 2.02 of this Agreement.
 
“Subsidiaries” means, with respect to any Person, as of any date of
determination, any other Person as to which such Person, owns, directly or
indirectly, or otherwise controls more than 50% of the voting power or other
similar interests or the sole general partner interest or managing member or
similar interest of such Person.
 
“Tax Benefit” is defined in Section 3.01(b) of this Agreement.
 
 
-6-

--------------------------------------------------------------------------------

 
 
“Tax Benefit Schedule” is defined in Section 2.02 of this Agreement.
 
“Tax Return” means any return, declaration, report or similar statement required
to be filed with respect to Taxes (including any attached schedules), including,
without limitation, any information return, claim for refund, amended return and
declaration of estimated Tax.
 
“Taxable Entity” is defined in the preamble of this Agreement.
 
“Taxable Entity Return” means the federal, state or foreign Tax Return, as
applicable, of a Taxable Entity filed with respect to Taxes of any Taxable Year.
 
“Taxable Year” means a taxable year as defined in Section 441(b) of the Code or
comparable section of state, local or foreign tax law, as applicable, (and,
therefore, for the avoidance of doubt, may include a period of less than 12
months for which a Tax Return is made) ending on or after the date of the IPO.
 
“Taxes” means any and all U.S. federal, state, local and foreign taxes,
assessments or similar charges measured with respect to net income or profits
and any interest related to such Tax.
 
“Taxing Authority” shall mean any domestic, foreign, federal, national, state,
county or municipal or other local government, any subdivision, agency,
commission or authority thereof, or any quasi-governmental body exercising any
taxing authority or any other authority exercising Tax regulatory authority.
 
“Transferred NOLs” means, in the event of a Divestiture, the Pre-IPO NOLs
attributable to the Taxable Entity that is sold in such Divestiture to the
extent such Pre-IPO NOLs are transferred with such Taxable Entity under
applicable Tax law following the Divestiture (disregarding any limitation on the
use of such Pre-IPO NOLs as a result of the Divestiture) and do not remain under
applicable Tax law with the Corporation or any of its Subsidiaries (other than
the Taxable Entity that is sold in such Divestiture).
 
“Treasury Regulations” means the final, temporary and proposed regulations under
the Code promulgated from time to time (including corresponding provisions and
succeeding provisions) as in effect for the relevant taxable period.
 
“Valuation Assumptions” shall mean, as of an Early Termination Date, the
assumptions that (i) in each Taxable Year ending on or after such Early
Termination Date, each Taxable Entity will generate an amount of taxable income
in accordance with management’s preexisting projections (or, in the absence of
such projections, as projected in good faith by management in a manner
consistent with their projections for other purposes), (ii) the utilization of
the Pre-IPO NOLs and the Imputed Interest for such Taxable Year or future
Taxable Years, as applicable, will be determined based on the Tax laws in effect
on the Early Termination Date and (iii) the federal income tax rates and state,
local and foreign income tax rates that will be in effect for each such Taxable
Year will be those specified for each such Taxable Year by the Code and other
law as in effect on the Early Termination Date (or, with respect to any Taxable
Year for which such federal income tax rates or state, local and foreign income
tax rates are not specified by the Code and other law as in effect on the Early
Termination Date, such federal income tax rates or state, local and foreign
income tax rates that are in effect on the Early Termination Date).  For the
purposes of clause (i) of this definition, the taxable income projections made
by the management of the Corporation shall be subject to the Reconciliation
Procedures.  Such
 
 
-7-

--------------------------------------------------------------------------------

 
 
assumptions shall relate only to the projected income and loss of the Taxable
Entities (extending the same beyond the years of projection, as applicable, at
the same imputed growth rate), and shall include only the utilization of tax
attributes subject to the Agreement and not any anticipated future attributes
that might result from acquisitions, dispositions, recapitalizations or
refinancings.  For the avoidance of doubt, in the event of a Change of Control
or Divestiture, such assumptions shall not take into account any changes in the
relevant Taxable Entities’ stand alone tax position that might result from the
transaction giving rise to the Change of Control or Divestiture.
 
“2013 Subject Taxable Year” is defined in Section 3.01(d) of this Agreement.
 
“2013 Preliminary Estimated Tax Benefit” is defined in Section 3.01(d) of this
Agreement.
 
ARTICLE II

 
DETERMINATION OF REALIZED TAX BENEFIT
 
Section 2.01.   Pre-IPO NOL Utilization.  The Corporation, on the one hand, and
the Existing Stockholders, on the other hand, acknowledge that the Taxable
Entities may utilize the Pre-IPO NOLs to reduce the amount of Taxes that the
Taxable Entities would otherwise be required to pay in the future.
 
Section 2.02.   Tax Benefit Schedule.  Within ninety (90) calendar days after
the filing of the U.S. federal income tax return of the Corporation for any
federal Taxable Year (each such federal Taxable Year together with the state or
foreign Taxable Years ending in the same calendar year as such federal Taxable
Year, a “Subject Taxable Year,” and such ninetieth day the “Schedule Delivery
Date”), the Corporation shall provide to the Existing Stockholders
Representative a schedule showing, for the Corporation and for each Taxable
Entity, in the case of any relevant Tax Return that has been filed after the IPO
and prior to the Schedule Delivery Date and has not previously been the subject
of this Section 2.02 (but in the case of any state or foreign Tax Return, only
to the extent such Tax Return has been filed on or prior to the 60th day
following the filing of the U.S. federal income tax return of the Corporation
for the Subject Taxable Year (the “Specified Filing Date”)), in reasonable
detail, (i) the calculation of the Realized Tax Benefit for the Subject Taxable
Year, (ii) the calculation of any payment to be made to the Existing
Stockholders pursuant to Article III with respect to the Subject Taxable Year,
(iii) the calculation of any Realized Tax Benefit for the Taxable Year
immediately preceding the Subject Taxable Year (the “Rollover Taxable Year”), in
the case of any relevant Tax Return that was filed following the Specified
Filing Date relating to the Rollover Taxable Year, and (iv) the calculation of
any payment to be made to the Existing Stockholders pursuant to Article III with
respect to the Rollover Taxable Year (collectively a “Tax Benefit
Schedule”).  Concurrently the Corporation shall also deliver to the Existing
Stockholders Representative all supporting information (including work papers
and valuation reports) reasonably necessary to support the calculation of such
payment.  The Schedule will become final as provided in Section 2.03(a) and may
be amended as provided in Section 2.03(b) (subject to the procedures set forth
in Section 2.03(a)).
 
 
-8-

--------------------------------------------------------------------------------

 
 
Section 2.03.   Procedures, Amendments.
 
(a)   Procedure.  Whenever the Corporation delivers to the Existing Stockholders
Representative an applicable Schedule under this Agreement, including any
Amended Schedule delivered pursuant to Section 2.03(b), and including any Early
Termination Schedule or amended Early Termination Schedule, the Corporation
shall also (x) deliver to the Existing Stockholders Representative schedules,
valuation reports, if any, and work papers providing reasonable detail regarding
the preparation of the Schedule and an Advisory Firm Report related to such
Schedule (the cost and expense of which shall be paid by the Corporation) and
(y) allow the Existing Stockholders Representative reasonable access at no cost
to the appropriate representatives at each of the Corporation and the Advisory
Firm in connection with a review of such Schedule.  The applicable Schedule
shall become final and binding on all parties unless the Existing Stockholders
Representative, within thirty calendar days after receiving any Schedule or
amendment thereto, provides the Corporation with notice of a material objection
to such Schedule (“Objection Notice”) made in good faith or such earlier date as
the Stockholders Representative provides written notice to the Corporation that
it has no material objection to such Schedule.  If the parties, for any reason,
are unable to successfully resolve the issues raised in any notice within thirty
calendar days of receipt by the Corporation of such notice, the Corporation and
the Existing Stockholders Representative shall employ the reconciliation
procedures described in Section 7.09 of this Agreement (the “Reconciliation
Procedures”).
 
(b)   Amended Schedule.  The applicable Schedule for any Taxable Year may be
amended from time to time by the Corporation (i) in connection with a
Determination affecting such Schedule, (ii) to correct material inaccuracies in
the Schedule identified as a result of the receipt of additional factual
information relating to a Taxable Year after the date the Schedule was provided
to the Existing Stockholders Representative, (iii) to comply with the Expert’s
determination under the Reconciliation Procedures, or (iv) to reflect a material
change (relative to the amounts in the original Schedule) in the Realized Tax
Benefit for such Taxable Year attributable to an amended Tax Return filed for
such Taxable Year, in each case with respect to any Taxable Entity (such amended
Schedule, an “Amended Schedule”); provided, however, that such a change under
clause (i) attributable to an audit of a Tax Return by an applicable Taxing
Authority shall not be taken into account on an Amended Schedule unless and
until there has been a Determination with respect to such change.  The
Corporation shall provide any Amended Schedule to the Existing Stockholders
Representative within thirty calendar days of the occurrence of an event
referred to in clauses (i) through (iv) of the preceding sentence, and any such
Amended Schedule shall be subject to the approval procedures described in
Section 2.03(a).
 
ARTICLE III

 
TAX BENEFIT PAYMENTS
 
Section 3.01.   Payments.
 
(a)   Except as provided in Section 3.03 and Section 5.02, within thirty days
after the end of any U.S. federal Subject Taxable Year, the Corporation (on its
own behalf and on behalf of any other Taxable Entity) shall pay to each Existing
Stockholder its share (based on such Existing Stockholder’s Ownership
Percentage) of the Interest Amount (as defined below) and of the Annual Tax
Payment for the Subject Taxable Year provided that no payment
 
 
-9-

--------------------------------------------------------------------------------

 
 
shall be made pursuant to this Section 3.01 to any Individual Stockholder who
received at any time prior to the date of such payment an Individual Termination
Payment pursuant to Section 4.01(e).  The “Annual Tax Payment” for a Subject
Taxable Year means an amount, not less than zero, equal to (i) the Estimated Tax
Benefit determined pursuant to Section 3.01(c) for such Subject Taxable Year,
plus (ii) the excess, if any, of the Tax Benefit for a Subject Taxable Year
prior to the Subject Taxable Year over the Estimated Tax Benefit for such prior
Subject Taxable Year, to the extent any such excess amount was not previously
taken into account pursuant to this Section 3.01(a)(ii) to increase the Annual
Tax Payment for a Subject Taxable Year prior to the Subject Taxable Year, minus
(iii) the excess, if any, of the Estimated Tax Benefit for a Subject Taxable
Year prior to the Subject Taxable Year over the Tax Benefit for such prior
Subject Taxable Year, to the extent any such excess amount was not previously
taken into account pursuant to this Section 3.01(a)(iii) to reduce the Annual
Tax Payment for a Subject Taxable Year prior to the Subject Taxable Year, plus
(iv) the excess of the Realized Tax Benefit required to be reflected on an
Amended Schedule for a Subject Taxable Year prior to the Subject Taxable Year
over the Realized Tax Benefit required to be reflected on the Tax Benefit
Schedule for such prior Subject Taxable Year, to the extent any such excess
amount was not previously taken into account pursuant to this Section
3.01(a)(iv) to increase the Annual Tax Payment for a Subject Taxable Year prior
to the Subject Taxable Year, minus (v) the excess of the Realized Tax Benefit
required to be reflected on a Tax Benefit Schedule for a Subject Taxable Year
prior to the Subject Taxable Year over the Realized Tax Benefit required to be
reflected on an Amended Schedule for such prior Subject Taxable Year, to the
extent any such excess amount was not previously taken into account pursuant to
this Section 3.01(a)(v) to reduce the Annual Tax Payment for a Subject Taxable
Year prior to the Subject Taxable Year.  For the avoidance of doubt, no Annual
Tax Payment shall be made, nor Tax Benefit determined, in respect of estimated
tax payments, including, without limitation, estimated federal income tax
payments.  For the further avoidance of doubt, the Existing Stockholders shall
not be required to return any portion of any previously made Annual Tax Payment
or other ITR Payment. The “Interest Amount” shall equal the interest on any
excess amount described in Section 3.01(a)(ii) calculated at the Agreed Rate
from the Payment Date for the Annual Tax Payment in which the relevant Estimated
Tax Benefit is taken into account until the Payment Date for the Annual Tax
Payment in which the relevant Tax Benefit is taken into account.  Each payment
pursuant to this Section 3.01(a) shall be made by wire transfer of immediately
available funds to a bank account of the applicable Existing Stockholder
previously designated by the Existing Stockholder to the Corporation or as
otherwise agreed by the Corporation and the Existing Stockholder.
 
(b)   A “Tax Benefit ” for a Subject Taxable Year means an amount, not less than
zero, equal to 85% of:  (i) the Taxable Entities’ Realized Tax Benefit, if any,
required to be reflected on the Tax Benefit Schedule for the Subject Taxable
Year , plus (ii) the Taxable Entities’ Realized Tax Benefit, if any, for the
Rollover Taxable Year, if any, to the extent required to be reflected on the Tax
Benefit Schedule for the Subject Taxable Year (as set forth in Section
2.02(iii)).
 
(c)   The “Estimated Tax Benefit” for a Subject Taxable Year means an amount,
not less than zero, equal to 85% of the Company’s reasonable good faith estimate
of the Taxable Entities’ Realized Tax Benefit, if any, for the Subject Taxable
Year.
 
 
-10-

--------------------------------------------------------------------------------

 
 
(d)   With respect solely to the Subject Taxable Year ending on September 30,
2013 (the “2013 Subject Taxable Year”), and except as provided in Section 5.02,
the Corporation (on its own behalf and on behalf of any other Taxable Entity)
shall, on or prior to January 10, 2013, pay to each Existing Stockholder listed
on Exhibit A (each a “Specified Existing Stockholder”), other than in respect of
any Stock Award, such Existing Stockholder’s share (based on such Existing
Stockholder’s Ownership Percentage) of the 2013 Preliminary Estimated Tax
Benefit Payment, provided, however, that the aggregate 2013 Preliminary
Estimated Tax Benefit Payment shall not exceed $5,000,000 (and each Specified
Existing Stockholder’s share of the 2013 Preliminary Estimated Tax Benefit
Payment shall be reduced proportionally to the extent the aggregate 2013
Preliminary Estimated Tax Benefit Payment would otherwise exceed $5,000,000),
provided, further, however, that notwithstanding anything to the contrary in
Section 3.01(a), (i) the Annual Tax Payment in respect of the 2013 Subject
Taxable Year shall, in respect of any Specified Existing Stockholder, be
reduced, but not below zero, by such Specified Existing Stockholder’s share of
the 2013 Preliminary Estimated Tax Benefit Payment and (ii) the Annual Tax
Payment for each subsequent Subject Taxable Year shall, in respect of any
Specified Existing Stockholder, be reduced by the portion of such Specified
Existing Stockholder’s share of the 2013 Preliminary Estimated Tax Benefit
Payment not previously taken into account pursuant to this Section 3.01(d) to
reduce the Annual Tax Payment for a prior Subject Taxable Year.  The
“2013 Preliminary Estimated Tax Benefit Payment” means an amount equal to 85% of
the Company’s reasonable good faith estimate of the Taxable Entities’ Realized
Tax Benefit, if any, for the 2013 Subject Taxable Year.
 
Section 3.02.   No Duplicative Payments.  It is intended that the provisions of
this Agreement will not result in duplicative payment of any amount (including
interest) required under this Agreement.  It is also intended that the
provisions of this Agreement provide that 85% of the Taxable Entities’ Realized
Tax Benefit for all Taxable Years be paid to the Existing Stockholders pursuant
to this Agreement.  Carryovers or carrybacks of any NOL or other tax item shall
be considered to be subject to the rules of the Code and the Treasury
Regulations or the appropriate provisions of Tax law, as applicable, governing
the use, limitation and expiration of carryovers or carrybacks of the relevant
type; provided, however, that Pre-IPO NOLs treated as resulting in a Realized
Tax Benefit for one Taxable Year shall not be treated as resulting in a Realized
Tax Benefit for any other Taxable Year, and, for purposes of determining the
Realized Tax Benefit for any Taxable Year, each Taxable Entity shall be
assumed  (a) to utilize any item of loss, deduction or credit arising in such
Taxable Year (and permitted to be utilized in such Taxable Year) before carrying
back or carrying forward to such Taxable Year any NOL that is permitted to be so
carried back or carried forward, (b) to utilize any available Pre-IPO NOL that
is permitted (or, for the absence of doubt, that would be so permitted but for
such Other NOL) to be carried back or carried forward to such Taxable
Year  before utilizing any Other NOL, and (c) to utilize any Pre-IPO NOL in the
first Taxable Year in which such Pre-IPO NOL is permitted to be utilized;
provided, further, however, that, notwithstanding any other provision, the Chief
Executive Officer of the Corporation, the Board and the Existing Stockholders
Representative shall, acting reasonably, together determine the extent to which
a Pre-IPO NOL can be carried back or carried forward to a Straddle Year or any
portion thereof.  If a carryover or carryback of any Tax item includes a portion
that is attributable to the Pre-IPO NOLs and another portion that is not, the
Corporation shall be assumed to utilize the portion attributable to the Pre-IPO
NOLs before utilizing such other portion. The provisions of this Agreement shall
be construed in the appropriate manner so that such intentions are realized.
 
 
-11-

--------------------------------------------------------------------------------

 
 
Section 3.03.    Special Rule for Compensatory Payments.
 
(a)   General Rule.  Notwithstanding any other provision of this Agreement, no
Compensatory Payments shall, except as provided in Section 3.03(b) and Section
3.03(c), be made under this Agreement other than on the Compensatory Payment
Settlement Date.   On the Compensatory Payment Settlement Date, the Corporation
shall pay to each Existing Stockholder an amount equal to the sum of (x) all
Compensatory Payments that, but for this Section 3.03, would have been made to
such Existing Stockholder prior to the Compensatory Payment Settlement Date,
plus interest (at a rate of 120% of the applicable federal long-term rate (as
prescribed under Section 1274(d) of the Code)) on each such Compensatory Payment
from the date such payment would have been made (absent this Section 3.03)
through the Compensatory Payment Settlement Date, (y) an amount equal to the
Corporation’s good faith estimate of the present value, discounted at the Early
Termination Rate as of the Compensatory Payment Settlement Date, of all
Compensatory Payments that would have been made hereunder (absent this Section
3.03) to the applicable Existing Stockholder subsequent to the Compensatory
Payment Settlement Date, and (z) the amount set forth in Section 3.03(e).   No
Existing Stockholder shall have a right to receive any Compensatory Payments
(other than the payment contemplated by the preceding sentence) with respect to
any ITR Payments made subsequent to the Compensatory Payment Settlement Date.
 
(b)   Change of Control.  Notwithstanding any provision of Section 3.03(a), in
the event of a Change of Control that constitutes a “change in control event”
(within the meaning of Section 409A of the Code) prior to the Compensatory
Payment Settlement Date, the Compensatory Payment Settlement Date shall be
deemed to be the date on which such triggering event occurs.
 
(c)   Limited Early Cashout. The Corporation, after obtaining the prior written
consent of the Existing Shareholders Representative, may deem the Compensatory
Payment Settlement Date to be a date prior to the fifth anniversary of the date
of this Agreement, but only to the extent permitted by Treasury Regulation
Section 1.409A-3(j)(4).
 
(d)   Special Rules Affect Only Timing.  For clarity, for purposes of
determining amounts that would be payable pursuant to Article II, this Article
III (other than this Section 3.03) and Article IV in respect of portions of
Ownership Percentage attributable to Stock Awards, all determinations shall be
made as if all Compensatory Payments that would, absent this Section 3.03, have
been made prior to the date of the applicable determination had in fact been
made on the dates they would have been made absent this Section 3.03.
 
(e)  Special Forfeiture Rule.   In the event that an Existing Stockholder
forfeits a Stock Award prior to the vesting date of the applicable Stock Award
but subsequent to the date that, but for this Section 3.03, a Compensatory
Payment in respect of such Stock Award would have been made to such Existing
Stockholder, such Compensatory Payment (and all interest thereon) shall be
forfeited concurrently with the forfeiture of the underlying Stock Award and
shall not be distributed pursuant to this Section 3.03; provided that a portion
of such forfeited Compensatory Payment (and all interest thereon) shall be paid
by the Corporation on the Compensatory Settlement Payment Date to each Existing
Stockholder based on such Existing Stockholder’s Ownership Percentage.
 
 
-12-

--------------------------------------------------------------------------------

 
 
ARTICLE IV

 
TERMINATION
 
Section 4.01.   Termination, Breach of Agreement, Change of Control.
 
(a)   This Agreement shall terminate at the time that all Annual Tax Payments
have been made to the Existing Stockholders under this Agreement.
 
(b)   Subject to Section 3.03, in the event that the Corporation breaches any of
its material obligations under this Agreement, whether as a result of failure to
make any payment when due (as described below), failure to honor any other
material obligation required hereunder or by operation of law as a result of the
rejection of this Agreement in a case commenced under the Bankruptcy Code or
otherwise, then all obligations hereunder shall be accelerated and the
Corporation shall pay to the Existing Stockholders (1) the Early Termination
Payment, (2) any Annual Tax Payment agreed to by the Corporation and the
Existing Stockholders as due and payable but unpaid as of the Early Termination
Date and (3) any Annual Tax Payment due for the Taxable Year ending prior to,
with or including the date of a breach.  Notwithstanding the foregoing, in the
event that the Corporation breaches this Agreement, the Existing Stockholders
shall be entitled to elect to receive the amounts set forth in (1), (2) and (3)
above or to seek specific performance of the terms hereof.  In the event of a
breach of a material obligation under this Agreement, the Early Termination
Payment shall be calculated utilizing the Valuation Assumptions.  The parties
agree that the failure to make any payment due pursuant to this Agreement within
three months of the date such payment is due shall be deemed to be a breach of a
material obligation under this Agreement for all purposes of this Agreement, and
that it will not be considered to be a breach of a material obligation under
this Agreement to make a payment due pursuant to this Agreement within three
months of the date such payment is due, provided that in the event that payment
is not made within three months of the date such payment is due, the Existing
Stockholders (through the Existing Stockholders Representative) shall be
required to give written notice to the Corporation that the Corporation has
breached its material obligations and so long as such payment is made within
five Business Days of the delivery of such notice to the Corporation, the
Corporation shall no longer be deemed to be in material breach of its
obligations under this Agreement.
 
(c)   Change of Control.  Subject to Section 3.03, in the event of a Change of
Control, then all obligations hereunder shall be accelerated and the Corporation
shall pay to the Existing Stockholders (1) the Early Termination Payment, (2)
any Annual Tax Payment agreed to by the Corporation and the Existing
Stockholders as due and payable but unpaid as of the Early Termination Date and
(3) any Annual Tax Payment due for any Taxable Year ending prior to, with or
including the effective date of a Change of Control.  In the event of a Change
of Control, the Early Termination Payment shall be calculated utilizing the
Valuation Assumptions.
 
(d)   Divestiture Acceleration Payment.  Subject to Section 3.03, in the event
of a Divestiture, the Corporation shall pay to the Existing Stockholders the
Divestiture Acceleration Payment in respect of such Divestiture, which shall be
calculated utilizing the Valuation Assumptions.
 
 
-13-

--------------------------------------------------------------------------------

 
 
(e)   Elective Individual Termination.  Subject to Section 3.03, except as
provided in Section 5.02, the Corporation may, as determined by the Chief
Executive Officer of the Corporation, elect to terminate the rights of any
Individual Stockholder under this Agreement by paying to such Individual
Stockholder a termination payment (the “Individual Termination Payment”) as
reasonably determined by the Chief Executive Officer of the Corporation,
provided that such election and the amount of such Individual Termination
Payment shall be subject to the consent of the Board and the Existing
Stockholders Representative and shall, as reasonably practical, use the
Valuation Assumptions (substituting references to the date of such Individual
Termination Payment for references to the Early Termination Date in the
definition of Valuation Assumptions).
 
(f)   Adjustment for 2013 Preliminary Estimated Tax Benefit Payment.  Any amount
required to be paid by the Corporation to any Specified Existing Stockholder
pursuant to Sections 4.01(b), (c), (d) or (e) shall be reduced by the portion of
such Specified Existing Stockholder’s share of the 2013 Preliminary Estimated
Tax Benefit Payment not previously taken into account pursuant to Section
3.01(d) to reduce an Annual Tax Payment.
 
Section 4.02.   Early Termination Schedule.  In the event of a Change of Control
or a Divestiture, the Corporation shall deliver to the Existing Stockholders
Representative no later than sixty calendar days prior to such Change of Control
or Divestiture, as applicable a schedule (the “Early Termination Schedule”)
showing in reasonable detail the information required pursuant to the
penultimate sentence of Section 2.02 and the calculation of the Early
Termination Payment or the Divestiture Acceleration Payment, respectively
(including the projections of the Taxable Entities’ taxable income under clause
(i) of the Valuation Assumptions).  The Early Termination Schedule shall become
final and binding on all parties unless the Existing Stockholders
Representative, within fifteen calendar days after receiving the Early
Termination Schedule provides the Corporation with notice of a material
objection to such Schedule made in good faith (“Material Objection Notice”).  If
the parties for any reason are unable to successfully resolve the issues raised
in such notice within fifteen calendar days after receipt by the Corporation of
the Material Objection Notice, the Corporation and the Existing Stockholders
Representative shall employ the Reconciliation Procedures as described in
Section 7.09 of this Agreement.
 
Section 4.03.   Payment upon Early Termination.  (a) Subject to Section 3.03 and
except as provided in Section 5.02, no later than the Early Termination Date,
the Corporation shall pay to each Existing Stockholder its share (based on such
Existing Stockholder’s Ownership Percentage) of an amount equal to the Early
Termination Payment or Divestiture Acceleration Payment and any other payment
required to be made pursuant to Sections 4.01(b) and (c).  Such payment shall be
made by wire transfer of immediately available funds to a bank account
designated by the applicable Existing Stockholders or as otherwise agreed by the
Corporation and the Existing Stockholder.
 
(b)   The “Early Termination Payment” as of the Early Termination Date (other
than an Early Termination Date arising under clause (iii) of the definition
thereof) shall equal with respect to the Existing Stockholders the present
value, discounted at the Early Termination Rate as of such date, of all Annual
Tax Payments that would be required to be paid by the Corporation to the
Existing Stockholders beginning from the Early Termination Date assuming the
Valuation Assumptions are applied, provided that in the event of a Change of
Control, the Early Termination Payment shall be calculated without giving effect
to any limitation on the use of the Pre-IPO NOLs resulting from the Change of
Control.  For purposes of calculating the present value pursuant to this Section
4.03(b) of all Annual Tax Payments that would be required to be paid, it shall
be assumed that absent the Early Termination Event all Annual Tax Payments would
be paid on the due date (without extensions) for filing the relevant Taxable
Entity Return with respect to Taxes for each Taxable Year.  The computation of
the Early Termination Payment is subject to the Reconciliation Procedures as
described in Section 7.09(b) of this Agreement.
 
 
-14-

--------------------------------------------------------------------------------

 
 
(c)   The “Divestiture Acceleration Payment” as of the date of any Divestiture
shall equal with respect to the Existing Stockholders the present value,
discounted at the Early Termination Rate as of such date, of the Annual Tax
Payments resulting solely from the Transferred NOLs that would be required to be
paid by the Corporation to the Existing Stockholders beginning from the date of
such Divestiture assuming the Valuation Assumptions are applied, provided that
the Divestiture Acceleration Payment shall be calculated without giving effect
to any limitation on the use of the Transferred NOLs resulting from the
Divesture. For purposes of calculating the present value pursuant to this
Section 4.03(c) of all Annual Tax Payments that would be required to be paid, it
shall be assumed that absent the Divestiture all Annual Tax Payments would be
paid on the due date (without extensions) for filing the relevant Taxable Entity
Return with respect to Taxes for each Taxable Year.  The computation of the
Divestiture Acceleration Payment is subject to the Reconciliation Procedures as
described in Section 7.09(b) of this Agreement.
 
(d)   The Early Termination Payment and the Divestiture Acceleration Payment
shall be calculated without giving effect to any reduction of any Annual Tax
Payment pursuant to Section 3.01(d)(i) or (ii), provided that this Section
4.03(d) shall not prevent the reduction of any Early Termination Payment or
Divestiture Acceleration Payment pursuant to Section 4.01(f).
 
ARTICLE V

 
LATE PAYMENTS, ETC.
 
Section 5.01.   Late Payments by the Corporation.  The amount of all or any
portion of any ITR Payment not made to the Existing Stockholders when due under
the terms of this Agreement shall be payable together with any interest thereon,
computed at the Default Rate and commencing from the date on which such ITR
Payment was due and payable.
 
Section 5.02.   Compliance with Indebtedness.  Notwithstanding anything to the
contrary provided herein, if, at the time any amounts becomes due and payable
hereunder, (a) the Corporation is not permitted, pursuant to the terms its
outstanding indebtedness, to pay such amounts, or (b) (i) the Corporation does
not have the cash on hand to pay such amounts, and (ii) no Subsidiary of the
Corporation is permitted, pursuant to the terms of its outstanding indebtedness,
to pay dividends to the Company to allow it to pay such amounts, then, in each
case, the Corporation shall, by notice to the Existing Stockholders
Representative, be permitted to defer the payment of such amounts until the
condition described in clause (a) or (b) is no longer applicable, in which case
such amounts (together with accrued and unpaid interest thereon as described in
the immediately following sentence) shall become due and payable
immediately.  If the Corporation defers the payment of any such amounts pursuant
to the foregoing sentence, such amounts shall accrue interest at the Agreed Rate
per annum, from the date that such amounts originally became due and owing
pursuant to the terms hereof to the date that such amounts were paid.    To the
extent the Corporation or its Subsidiaries incur, create or assume any
indebtedness after the date hereof, the Corporation shall, and shall cause its
Subsidiaries to, make commercially reasonable efforts to ensure that such
indebtedness permits any amounts payable hereunder to be paid.
 
 
-15-

--------------------------------------------------------------------------------

 
 
ARTICLE VI

 
CONSISTENCY; COOPERATION
 
Section 6.01.   The Existing Stockholders Representative’s Participation in
Corporation Tax Matters.  Except as otherwise provided herein, the Corporation
shall have full responsibility for, and sole discretion over, all Tax matters
concerning the Corporation and each Taxable Entity including without limitation
the preparation, filing or amending of any Tax Return and defending, contesting
or settling any issue pertaining to Taxes, subject to a requirement that the
Corporation act in good faith in connection with its control of any matter which
is reasonably expected to affect any Existing Stockholder’s rights and
obligations under this Agreement.  Notwithstanding the foregoing, the
Corporation shall notify the Existing Stockholders Representative of, and keep
the Existing Stockholders Representative reasonably informed with respect to,
the portion of any audit of the Corporation or any Taxable Entity by a Taxing
Authority the outcome of which is reasonably expected to affect any Existing
Stockholder’s rights and obligations under this Agreement, and shall give the
Existing Stockholders Representative reasonable opportunity to provide
information and participate in the applicable portion of such audit.
 
Section 6.02.   Consistency.  Except upon the written advice of an Advisory
Firm, the Corporation and the Existing Stockholders Representative agree to
report and cause to be reported for all purposes, including federal, state,
local and foreign Tax purposes and financial reporting purposes, all Tax-related
items (including without limitation the Annual Tax Payment) in a manner
consistent with that specified by the Corporation in any Schedule required to be
provided by or on behalf of the Corporation or any Taxable Entity under this
Agreement and agreed by the Existing Stockholders Representative.  Any dispute
concerning such advice shall be subject to the terms of Section 7.09.  In the
event that an Advisory Firm is replaced with another firm acceptable to the
Corporation and the Existing Stockholders Representative pursuant to the
definition of Advisory Firm, such replacement Advisory Firm shall be required to
perform its services under this Agreement using procedures and methodologies
consistent with those used by the previous Advisory Firm, unless otherwise
required by law or the Corporation and the Existing Stockholders Representative
agree to the use of other procedures and methodologies.
 
 
-16-

--------------------------------------------------------------------------------

 
 
Section 6.03.   Cooperation.  Each of the Corporation and the Existing
Stockholders (through the Existing Stockholders Representative) shall (a)
furnish to the other party in a timely manner such information, documents and
other materials as the other party may reasonably request for purposes of making
or approving any determination or computation necessary or appropriate under
this Agreement, preparing any Tax Return or contesting or defending any audit,
examination or controversy with any Taxing Authority, (b) make itself available
to the other party and its representatives to provide explanations of documents
and materials and such other information as the requesting party or its
representatives may reasonably request in connection with any of the matters
described in clause (a) above, and (c) reasonably cooperate in connection with
any such matter, and the requesting party shall reimburse the other party for
any reasonable third-party costs and expenses incurred pursuant to this Section.
 
ARTICLE VII

 
MISCELLANEOUS
 
Section 7.01.   Notices.  All notices, requests, claims, demands and other
communications hereunder shall be in writing and shall be deemed duly given and
received (a) on the date of delivery if delivered personally, or by facsimile
upon confirmation of transmission by the sender’s fax machine if sent on a
Business Day (or otherwise on the next Business Day) or (b) on the first
Business Day following the date of dispatch if delivered by a recognized
next-day courier service.  All notices hereunder shall be delivered as set forth
below, or pursuant to such other instructions as may be designated in writing by
the party to receive such notice:
 
If to the Corporation, to:
 
Berry Plastics Group Inc.
101 Oakley Street
Evansville, IN  47710
Attention:  Chief Financial Officer


with a copy to (which shall not constitute notice):
 
Wachtell, Lipton, Rosen & Katz
51 West 52nd Street
New York, New York 10019
Attn: Andrew J. Nussbaum, Esq.
Fax: (212) 403-2000
 
If to the Existing Stockholders Representative, to:
 
Apollo Management VI, L.P.
9 West 57th Street
New York, New York 10019
Attn: Robert V. Seminara
Fax: (212) 515-3251
 
 
-17-

--------------------------------------------------------------------------------

 
 
with a copy to (which shall not constitute notice):
 
Wachtell, Lipton, Rosen & Katz
51 West 52nd Street
New York, New York 10019
Attn: Andrew J. Nussbaum, Esq.
Fax: (212) 403-2000
 
Any party may change its address or fax number by giving the other party written
notice of its new address or fax number in the manner set forth above.
 
Section 7.02.   Counterparts.  This Agreement may be executed in one or more
counterparts, all of which shall be considered one and the same agreement and
shall become effective when one or more counterparts have been signed by each of
the parties and delivered to the other parties, it being understood that all
parties need not sign the same counterpart.  Delivery of an executed signature
page to this Agreement by facsimile transmission shall be as effective as
delivery of a manually signed counterpart of this Agreement.
 
Section 7.03.   Entire Agreement; Third Party Beneficiaries.  This Agreement
constitutes the entire agreement and supersedes all prior agreements and
understandings, both written and oral, among the parties with respect to the
subject matter hereof.  This Agreement shall be binding upon and inure solely to
the benefit of each party hereto and their respective successors and permitted
assigns.  The parties to this Agreement agree that the Existing Stockholders are
expressly made third party beneficiaries to this Agreement.  Other than as
provided in the preceding sentence, nothing in this Agreement, express or
implied, is intended to or shall confer upon any other Person any right, benefit
or remedy of any nature whatsoever under or by reason of this Agreement.
 
Section 7.04.   Governing Law.  This Agreement shall be governed by, and
construed in accordance with, the law of the State of New York.
 
Section 7.05.   Severability.  If any term or other provision of this Agreement
is invalid, illegal or incapable of being enforced by any law or public policy,
all other terms and provisions of this Agreement shall nevertheless remain in
full force and effect so long as the economic or legal substance of the
transactions contemplated hereby is not affected in any manner materially
adverse to any party.  Upon such determination that any term or other provision
is invalid, illegal or incapable of being enforced, the parties hereto shall
negotiate in good faith to modify this Agreement so as to effect the original
intent of the parties as closely as possible in an acceptable manner in order
that the transactions contemplated hereby are consummated as originally
contemplated to the greatest extent possible.
 
Section 7.06.   Successors; Assignment; Amendments; Waivers.  (a) The Existing
Stockholders Representative may not assign its rights and obligations in its
capacity as Existing Stockholders Representative under this Agreement to any
person without the prior written consent of the Corporation; provided, however
that the Existing Stockholders Representative may assign its rights and
obligations in its capacity as Existing Stockholders Representative under this
Agreement to any of its Affiliates, as long as such transferee has executed and
delivered, or, in connection with such transfer, executes and delivers, a
joinder to this Agreement, in form and substance reasonably satisfactory to the
Corporation agreeing to be bound by all provisions of this Agreement and
acknowledging specifically the last sentence of the next paragraph.
 
 
-18-

--------------------------------------------------------------------------------

 
 
(b)   No Existing Stockholder may assign its rights under this Agreement without
the prior written consent of the Existing Stockholders Representative.  Any
assignment of an Existing Stockholder’s rights meeting the requirements of this
paragraph shall be referred to herein to as a “Permitted Assignment”.
 
(c)   No provision of this Agreement may be amended unless such amendment is
approved in writing by the Corporation and the Existing Stockholders (through
the Existing Stockholders Representative).  No provision of this Agreement may
be waived unless such waiver is in writing and signed by the party against whom
the waiver is to be effective.
 
(d)   All of the terms and provisions of this Agreement shall be binding upon,
shall inure to the benefit of and shall be enforceable by the parties hereto and
their respective successors, assigns, heirs, executors, administrators and legal
representatives.  The Corporation shall require and cause any direct or indirect
successor (whether by purchase, merger, consolidation or otherwise) to all or
substantially all of the business or assets of the Corporation, by written
agreement, expressly to assume and agree to perform this Agreement in the same
manner and to the same extent that the Corporation would be required to perform
if no such succession had taken place.
 
Section 7.07.   Titles and Subtitles.  The titles of the sections and
subsections of this Agreement are for convenience of reference only and are not
to be considered in construing this Agreement.
 
Section 7.08.   Resolution of Disputes.
 
(a)   Any and all disputes which cannot be settled amicably, including any
ancillary claims of any party, arising out of, relating to or in connection with
the validity, negotiation, execution, interpretation, performance or
non-performance of this Agreement (including the validity, scope and
enforceability of this arbitration provision) shall be finally settled by
arbitration conducted by a single arbitrator in New York in accordance with the
then-existing Rules of Arbitration of the International Institute for Conflict
Prevention and Resolution.  If the parties to the dispute fail to agree on the
selection of an arbitrator within thirty calendar days of the receipt of the
request for arbitration, the International Institute for Conflict Prevention and
Resolution shall make the appointment.  The arbitrator shall be a lawyer and
shall conduct the proceedings in the English language.  Performance under this
Agreement shall continue if reasonably possible during any arbitration
proceedings.
 
(b)   Notwithstanding the provisions of paragraph (a), the Corporation may bring
an action or special proceeding in any court of competent jurisdiction for the
purpose of compelling a party to arbitrate, seeking temporary or preliminary
relief in aid of an arbitration hereunder, and/or enforcing an arbitration award
and, for the purposes of this paragraph (b), each Existing Stockholder (through
the Existing Stockholders Representative) (i) expressly consents to the
application of paragraph (c) of this Section 7.08 to any such action or
proceeding, (ii) agrees that proof shall not be required that monetary damages
for breach of the provisions of this Agreement would be difficult to calculate
and that remedies at law would be inadequate, and (iii) irrevocably appoints the
Corporation as its agent for service of process in connection with any such
action or proceeding and agrees that service of process upon such agent, who
shall promptly advise the Existing Stockholders Representative of any such
service of process, shall be deemed in every respect effective service of
process upon such Existing Stockholder in any such action or proceeding.
 
 
-19-

--------------------------------------------------------------------------------

 
 
(c)   (i) EACH EXISTING STOCKHOLDER (THROUGH THE EXISTING STOCKHOLDERS
REPRESENTATIVE) HEREBY IRREVOCABLY SUBMITS TO THE JURISDICTION OF COURTS LOCATED
IN NEW YORK, NEW YORK FOR THE PURPOSE OF ANY JUDICIAL PROCEEDING BROUGHT IN
ACCORDANCE WITH THE PROVISIONS OF PARAGRAPH (B) OF THIS SECTION 7.08, OR ANY
JUDICIAL PROCEEDING ANCILLARY TO AN ARBITRATION OR CONTEMPLATED ARBITRATION
ARISING OUT OF OR RELATING TO OR CONCERNING THIS AGREEMENT.  Such ancillary
judicial proceedings include any suit, action or proceeding to compel
arbitration, to obtain temporary or preliminary judicial relief in aid of
arbitration, or to confirm an arbitration award.  The parties acknowledge that
the fora designated by this paragraph (c) have a reasonable relation to this
Agreement, and to the parties’ relationship with one another.
 
(ii)   The parties hereby waive, to the fullest extent permitted by applicable
law, any objection which they now or hereafter may have to personal jurisdiction
or to the laying of venue of any such ancillary suit, action or proceeding
brought in any court referred to in paragraph (c) (i) of this Section 7.08 and
such parties agree not to plead or claim the same.
 
Section 7.09.   Reconciliation.
 
(a)   In General.  In the event that the Corporation and the Existing
Stockholders Representative are unable to resolve a disagreement with respect to
the matters governed by Sections 2.03, 4.02 and 6.02  within the relevant period
designated in this Agreement (or the amount of an Early Termination Payment in
the case of a breach to which Section 4.01(b) applies) (“Reconciliation
Dispute”), the Reconciliation Dispute shall be submitted for determination to a
nationally recognized expert (the “Expert”) in the particular area of
disagreement mutually acceptable to both parties.  The Expert shall be a partner
in a nationally recognized accounting firm or a law firm (other than the
Advisory Firm), and the Expert shall not, and the firm that employs the Expert
shall not, have any material relationship with the Corporation or any of the
Existing Stockholders or other actual or potential conflict of interest.  If the
parties are unable to agree on an Expert within fifteen (15) days of receipt by
the respondent(s) of written notice of a Reconciliation Dispute, the Expert
shall be appointed by the International Institute for Conflict Prevention and
Resolution.  The Expert shall resolve any matter relating to the Early
Termination Schedule or an amendment thereto within thirty calendar days and
shall resolve any matter relating to a Tax Benefit Schedule or an amendment
thereto within fifteen calendar days or as soon thereafter as is reasonably
practicable, in each case after the matter has been submitted to the Expert for
resolution.  Notwithstanding the preceding sentence, if the matter is not
resolved before any payment that is the subject of a disagreement is due or any
Tax Return reflecting the subject of a disagreement is due, such payment shall
be made on the date prescribed by this Agreement and such Tax Return may be
filed as
 
 
-20-

--------------------------------------------------------------------------------

 
 
prepared by the Corporation or the relevant Taxable Entity, subject to
adjustment or amendment upon resolution.  The costs and expenses relating to the
engagement of such Expert or amending any Tax Return shall be borne by the
Corporation, except as provided in the next sentence.  Each of the Corporation
and the Existing Stockholders shall bear their own costs and expenses of such
proceeding.  Any dispute as to whether a dispute is a Reconciliation Dispute
within the meaning of this Section 7.09 shall be decided by the Expert.  The
Expert shall finally determine any Reconciliation Dispute and the determinations
of the Expert pursuant to this Section 7.09 shall be binding on the Corporation
and the Existing Stockholders and may be entered and enforced in any court
having jurisdiction.
 
(b)   Income Projections for Early Termination Payments.  Notwithstanding the
provisions of Section 7.09(a), solely with respect to disagreements regarding
the computation of an Early Termination Payment or Divestiture Acceleration
Payment that relates to the taxable income projections described in clause (i)
of the definition of “Valuation Assumptions,” the Corporation and the Existing
Stockholders (through the Existing Stockholders Representative) shall each
submit the Reconciliation Dispute for determination to an Expert in the area of
valuation services.  Based on the income projections of such Experts, if the
higher of the resulting Early Termination Payment or Divestiture Acceleration
Payment computations does not exceed 110% of the lower, then the Early
Termination Payment or Divestiture Acceleration Payment shall be the average of
such two amounts.  If the higher of the Early Termination Payment or Divestiture
Acceleration Payment computations is more than 110% of the lower, then the two
Experts shall, within 20 days from such determination, select a third Expert and
shall notify the Corporation and the Existing Holders of such selection.  If the
Early Termination Payment or Divestiture Acceleration Payment computed by the
third Expert is equal to the average of the first two Early Termination Payment
or Divestiture Acceleration Payment computations, then the Early Termination
Payment or Divestiture Acceleration Payment shall be such average.  If the third
Early Termination Payment or Divestiture Acceleration Payment computation is
higher than the average of the first two computations, then the Early
Termination Payment or the Divestiture Acceleration Payment shall be the average
of such third computation and the higher of the first two computations; provided
that if such average exceeds 110% of the higher of the first two computations,
then the Early Termination Payment or Divestiture Acceleration Payment shall be
110% of the higher of the first two computations.  If the third Early
Termination Payment or Divestiture Acceleration Payment computation is lower
than the average of the first two computations, then the Early Termination
Payment or Divestiture Acceleration Payment shall be the average of such third
computation and the lower of the first two computations; provided that if such
average is less than 90% of the lower of the first two computations, then the
Early Termination Payment or Divestiture Acceleration Payment shall be 90% of
the lower of the first two computations.
 
Section 7.10.   Withholding.  The Corporation shall be entitled to deduct and
withhold from any payment payable pursuant to this Agreement such amounts as the
Corporation is required to deduct and withhold with respect to the making of
such payment under the Code, or any provision of state, local or foreign tax
law.  To the extent that amounts are so withheld and paid over to the
appropriate Taxing Authority by the Corporation, such withheld amounts shall be
treated for all purposes of this Agreement as having been paid to the Existing
Stockholders.  The Corporation shall provide evidence of such payment to the
Existing Stockholders (through the Existing Stockholders Representative) to the
extent that such evidence is available.
 
 
-21-

--------------------------------------------------------------------------------

 
 
Section 7.11.   Affiliated Corporations; Admission of the Corporation into a
Consolidated Group; Transfers of Corporate Assets.
 
(a)   If the Corporation is or becomes a member of an affiliated or consolidated
group of corporations that files a consolidated income tax return pursuant to
Sections 1501 et seq. of the Code  (other than if the Corporation becomes a
member of such a group as a result of a Change of Control, in which case the
provisions of Article IV shall control), then:  (i) the provisions of this
Agreement shall be applied with respect to the group as a whole; and (ii) Annual
Tax Payments shall be computed with reference to the consolidated taxable income
of the group as a whole.
 
(b)   If any Taxable Entity is or becomes a member of a Combined Taxation Group
for purposes of state or foreign income Taxes (other than if a Taxable Entity
becomes a member of such a group as a result of a Change of Control or
Divestiture, in which cases the provisions of Article IV shall control), then:
(i) the provisions of this Agreement shall be applied with respect to the group
as a whole; and (ii) Annual Tax Payments shall be computed with reference to the
combined taxable income of the group as a whole.
 
(c)   If any Person the income of which is included in the income of any Taxable
Entity’s Combined Taxation Group transfers one or more assets to a corporation
or any Person treated as such for Tax purposes the income of which is not
included in such Combined Taxation Group, for purposes of calculating the amount
of any Annual Tax Payment (e.g., calculating the gross income of a Taxable
Entity’s Combined Taxation Group and determining the Realized Tax Benefit) due
hereunder, such Person shall be treated as having disposed of such asset in a
fully taxable transaction on the date of such transfer.  The consideration
deemed to be received by such entity shall be equal to the fair market value of
the transferred asset, plus (i) the amount of debt to which such asset is
subject, in the case of a transfer of an encumbered asset or (ii) the amount of
debt allocated to such asset, in the case of a transfer of a partnership
interest.
 
Section 7.12.   Confidentiality.  (a) Each Existing Stockholder (through the
Existing Stockholders Representative) and each of its assignees acknowledges and
agrees that the information of the Corporation is confidential and, except in
the course of performing any duties as necessary for the Corporation and its
Affiliates, as required by law or legal process or to enforce the terms of this
Agreement, shall keep and retain in the strictest confidence and not disclose to
any Person all confidential matters of the Corporation or the Existing
Stockholders acquired pursuant to this Agreement.    This Section 7.12 shall not
apply to (i) any information that has been made publicly available by the
Corporation or any of its Affiliates, becomes public knowledge (except as a
result of an act of any Existing Stockholder in violation of this Agreement) or
is generally known to the business community; and (ii) the disclosure of
information to the extent necessary for any Existing Stockholder to prepare and
file its Tax returns, to respond to any inquiries regarding the same from any
Taxing Authority or to prosecute or defend any action, proceeding or audit by
any taxing authority with respect to such returns.  Notwithstanding anything to
the contrary herein, each Existing Stockholder (and each employee,
representative or other agent of such Existing Stockholder) may disclose to any
and all Persons, without limitation of any kind, the tax treatment and tax
structure of (x) the Corporation and (y) any of its transactions, and all
materials of any kind (including opinions or other tax analyses) that are
provided to such Existing Stockholder relating to such tax treatment and tax
structure.
 
 
-22-

--------------------------------------------------------------------------------

 
 
(b)   If the Existing Stockholders Representative or any of its assignees
commits a breach, or threatens to commit a breach, of any of the provisions of
this Section 7.12, the Corporation shall have the right and remedy to have the
provisions of this Section 7.12 specifically enforced by injunctive relief or
otherwise by any court of competent jurisdiction without the need to post any
bond or other security, it being acknowledged and agreed that any such breach or
threatened breach shall cause irreparable injury to the Corporation or any of
its Subsidiaries and the accounts and funds managed by the Corporation and that
money damages alone shall not provide an adequate remedy to such Persons.  Such
rights and remedies shall be in addition to, and not in lieu of, any other
rights and remedies available at law or in equity.
 
Section 7.13.   Headings.  The headings in this Agreement are for convenience of
reference only and shall not limit or otherwise affect the meaning hereof.
 
Section 7.14.   Appointment of Existing Stockholders Representative.
 
(a)   Appointment.  Without further action of any of the Corporation, the
Existing Stockholders Representative or any Existing Stockholder, and as partial
consideration of the benefits conferred by this Agreement, the Existing
Stockholders Representative is hereby irrevocably constituted and appointed,
with full power of substitution, to act in the name, place and stead of each
Existing Stockholder with respect to the taking by the Existing Stockholders
Representative of any and all actions and the making of any decisions required
or permitted to be taken by the Existing Stockholders Representatives under this
Agreement (and any potential agreement with the Corporation to terminate this
Agreement earlier than such time as is provided in Section 4.01 provided that
(for the absence of doubt, except in the case of a termination covered by
Section 4.01(e)) any payment made by the Corporation upon such an early
termination shall be paid to each Existing Stockholder based on such Existing
Stockholder’s Ownership Percentage).  The power of attorney granted herein is
coupled with an interest and is irrevocable and may be delegated by the Existing
Stockholders Representatives.  No bond shall be required of the Existing
Stockholders Representatives, and the Existing Stockholders Representatives
shall receive no compensation for its services.
 
(b)   Expenses.  If at any time the Existing Stockholders Representative shall
incur out of pocket expenses in connection with the exercise of its duties
hereunder, upon written notice to the Corporation from the Existing Stockholders
Representative of documented costs and expenses (including fees and
disbursements of counsel and accountants) incurred by the Existing Stockholders
Representative in connection with the performance of its rights or obligations
under this Agreement and the taking of any and all actions in connection
therewith, the Corporation shall reduce any future payments (if any) due to the
Existing Stockholders hereunder pro rata (based on their respective ownership
percentages in the Corporation) by the amount of such expenses which it shall
instead remit directly to the Existing Stockholders Representative.  In
connection with the performance of its rights and obligations under this
Agreement and the taking of any and all actions in connection therewith, the
Existing Stockholders Representative shall not be required to expend any of its
own funds (though, for the avoidance of doubt, it may do so at any time and from
time to time in its sole discretion).
 
 
-23-

--------------------------------------------------------------------------------

 
 
(c)   Limitation on Liability.  The Existing Stockholders Representative shall
not be liable to any Existing Stockholder for any act of the Existing
Stockholders Representative arising out of or in connection with the acceptance
or administration of its duties under this Agreement, except to the extent any
liability, loss, damage, penalty, fine, cost or expense is actually incurred by
such Existing Stockholder as a proximate result of the gross negligence, bad
faith or willful misconduct of the Existing Stockholders Representative (it
being understood that any act done or omitted pursuant to the advice of legal
counsel shall be conclusive evidence of such good faith and reasonable
judgment).  The Existing Stockholders Representative shall not be liable for,
and shall be indemnified by the Existing Stockholders (on a several but not
joint basis) for, any liability, loss, damage, penalty or fine incurred by the
Existing Stockholders Representative (and any cost or expense incurred by the
Existing Stockholders Representative in connection therewith and herewith and
not previously reimbursed pursuant to subsection (b) above) arising out of or in
connection with the acceptance or administration of its duties under this
Agreement, except to the extent that any such liability, loss, damage, penalty,
fine, cost or expense is the proximate result of the gross negligence, bad faith
or willful misconduct of the Existing Stockholders Representative (it being
understood that any act done or omitted pursuant to the advice of legal counsel
shall be conclusive evidence of such good faith and reasonable judgment);
provided, however, in no event shall any Existing Stockholder be obligated to
indemnify the Existing Stockholders Representative hereunder for any liability,
loss, damage, penalty, fine, cost or expense to the extent (and only to the
extent) that the aggregate amount of all liabilities, losses, damages,
penalties, fines, costs and expenses indemnified by such Existing Stockholder
hereunder is or would be in excess of the aggregate payments under this
Agreement actually remitted to such Existing Stockholder.  Each Existing
Stockholder’s receipt of any and all benefits to which such Existing Stockholder
is entitled under this Agreement, if any, is conditioned upon and subject to
such Existing Stockholder’s acceptance of all obligations, including the
obligations of this Section 7.14(c), applicable to such Existing Stockholder
under this Agreement.
 
(d)   Actions of the Existing Stockholders Representative.  Any decision, act,
consent or instruction of the Existing Stockholders Representative shall
constitute a decision of all Existing Stockholders and shall be final, binding
and conclusive upon each Existing Stockholder, and the Corporation may rely upon
any decision, act, consent or instruction of the Existing Stockholders
Representative as being the decision, act, consent or instruction of each
Existing Stockholder.  The Corporation is hereby relieved from any liability to
any person for any acts done by the Corporation in accordance with any such
decision, act, consent or instruction of the Existing Stockholders
Representative.
 


 
[Signatures pages follow]

 
-24-

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Corporation and the Existing Stockholders Representative
have duly executed this Agreement as of the date first written above.
 


 
BERRY PLASTICS GROUP INC.
 
 
By:
/s/ Jonathan D. Rich
 

 
Name:  Jonathan D. Rich

 
Title:  Chairman & CEO

 


 
APOLLO MANAGEMENT FUND VI, L.P.,
as Existing Stockholders Representative
 
By:           AIF VI Management, LLC, its generalpartner


 
By:
/s/ Laurie Medley
 

 
Name:  Laurie Medley

 
Title:  Vice President

 

[Signature page to Income Tax Receivable Agreement]


 


 
 

--------------------------------------------------------------------------------

 



 
Exhibit A


 
Stockholders
 


 
Jimmy Alexander
Brett Bauer
Randall Becker
Curtis Begle
Harold Engh III
Scott Farmer
Michelle Forsell
Mark Freeman
Lawrence Goldstein
Rodgers Greenawalt
Randall Hobson
Dave Jochem
    Jochem Family Trust No. 1 Jochem
Kurt Klodnick
James Kratochvil
Todd Mathis
John Matuscak
Mark Miles
William Norman
Joel Plaas
Jonathan Rich
Jonathan Rich
Jonathan D Rich - GRAT - BP Rich
Thomas Salmon
Edward Stratton
Jeffrey Thompson
John Ulowetz
Glenn Unfried
Robert Weilminster
Donald Abney
Eric Babillis
John Baker
Bret Baum
Keith Brechtelsbauer
Joseph Bruchman
Richard Carroll
Frank Cassidy
Michael Clark
Frits Doddema
Wendolyn Fox
Joseph Franckowiak
Greg Gard
Debra Garrison
Jeffrey Godsey
William Gross
Ronda Hale
Bill Harness
Elisabeth Heusinkveld

 
 

--------------------------------------------------------------------------------

 



 
Mike Hill
Michael Jacklen
Thomas Johnson
Gregory Wilson Jones
Paul Kiely
Robert Kiely
Richard Kreisl
James Kveglis
Gerard Lamarre
John Landgrebe
Tim Leasure
Mary Jo Lilly
Jeffrey Mann
Henry Mariana
Joanna Marshall
Joanna Marshall IRA Charles Schwab & Co., Inc. Custodian Marshall
Janice Meissbach
Jeff Minnette
Jason Paladino
John Mark Patrick
Kevin Pennington
Edmond Phillips
Terri Pitcher
Tom Radle
Christopher Reffett
Dale Ridenour
Gerald Ruud, II
Jennye Scott
Shelton Scott
Benjamin Stilwell
Rolland Strasser
Thomas Sweeney, Jr.
Garry Teeguarden
Sam Thomas
Timothy White
John Yellig
Brian Allen
David Anderson
Darin Boots
Bobby Couick
Jennifer Dartt
Lisa Davis
Joseph Dewig
Kathie Ellsworth
Dale Finley
William Freyer
Todd Gerot
Marshall Harris
William Humphries
Kenneth Jochem

 

 
 
A-2

--------------------------------------------------------------------------------

 



 
Jeffrey Kohl
Mark Kramer
Michael Lawrence
Glenn LeBlanc
Ray McAlister
Kenneth Meissbach
Suzanne Mills
Thomas Pate
Michael Putnam
Roseann Rohe
John Sabey
Robert Smith
Robert Stead, Jr.
William Truelove
Michael White
James Abate
Roy Ackerman
Greg Albertson
Patricia Argent
Garry Baker
Kenneth Bell
Gregory Bender
Donald Bender
David Berkman
Stephane Binette
Janet Bittner
Mark Bixler
Elmer Boeke
Ingrid Bogaerts
Mike Bogar
Joe Boris
Edward Boswell
Rodney Brown
Krystal Butell
James Campbell
Darlene Carr
Adam Casta
Fred Cook, Jr.
Steve Cooper
Julie Craft
Ben Cross
Nick Damico
Bob Dannen
Thomas Dawe
Edward Dehart
Elizabeth DeHaven
George Downing
Michael Eickhoff
Daniel Ensley
George Eoannou

 

 
 
A-3

--------------------------------------------------------------------------------

 



 
David Faubion
Lori Faubion
Nicholas Feagley
Mike Figiel
Scott Fisher
Eric Folz
Dawn Foster
Ross Freese
Brian Fultz
John Furlano
Stewart Gallaher
Eric Garant
Glenn Garbach
Anthony Gardner
David Gerber
John Giminiani
Tammy Goodman
Garry Greene
Karen Groenhagen
William Halvorsen
Kurt Hamblin
Ed Happe
Michael Happe
David Hardin
Gary Hartley
Craig Hashagen
David Hepburn
Scott Hess
Aaron Hill
Martha Holloway
Dave Homan
Robert Humberger
Darin Hunt
Casey Hurney
David Hylander
Julie Jacobs
Gregory Wayne Jones
Paul Jones
James Kane
Brett Kaufman
Judith Keller
Matthew Kelly
David Kincade
Brooke Kitzmiller
Jeff Klone
Spiro Klosteridis
Steve Knapp
Keith Koressel
William Kroeschell
James Kujawa

 

 
 
A-4

--------------------------------------------------------------------------------

 



 
James LaBrash
Russell Laucks
Alan Letterman
Nancy Levesque
Ameriprise Trust Co. FBO, Brian Lloyd IRA, Acct #60888856-6-021 Lloyd
Brian Lloyd
Robert Loftus
Clara Longo
Daniel Mahoney
Dianne Manley
Milan Maravich
Warren Marsh, Jr.
Paul Martensen
Katrien Masschelein
David Matteson
Karl Mauck
Timothy McCue
Robert McLeland
Kevin Mesker
Richard Messina
The Richard Messina Declaration of Trust Dated 10/10/2005 Messina
Michael Meyer
Frederick Middlestadt
Robin Miller
Karen Morgan
Greg Morris
Theresa Morris
Joseph Nelson
Linda Newcomb
Brian Olund
David O'Nan
Paul Palerino
Scott Pancich
William Persinger
Charles Petrie
Steve Priest
Jacqueline Redmon
Aaron Rees
Mary Reese
Joe Rieks
Alan Ross
Lisa Roth
Bruno Rudolf
Thomas Rzendzian
Christopher Sampson
Adam Schiff
Tammy Schmitt
John Schwetz
Randy Selvage
 Eric Sherpy

 

 
 
A-5

--------------------------------------------------------------------------------

 



 
Ed Smith
Ann Southwell
Scott Spaeth
Kelly Spurrier
John Tauber
Chris Tedford
John Thomas
Dirk Totte
Diane Tungate
Mazhar Uddin
John Vassallo
Rod Vincent
Rob Voegel
Christopher Walker
Craig Ward
Jerome Wargel
Vic Warren
Frank Watson
James Watson
Xiaokang Wei
Christopher White
Kim Wilburn
Freddy Williams
Burnice Wilson
Mitzie Wilson
Phil Wilson
Robert Wolf
Diana Wood
Miriam Wright
Paul Yeager
Gerry Yontz
Richard Zierer, Jr.
Jim Belbas
Kirk Birchler
Terrance Burns
Jackie Cargill
Patricia Cauley
Carol Chomas
Sandy Cleary
Amy Davis
Scott Franke
Michael Fuller
Rod Geiser
George Grinter
Brady Gutekunst
Sharon Hart
Mark Henderson
Amanda Holder
Hillary Johnson
Jana Johnson

 

 
 
A-6

--------------------------------------------------------------------------------

 



 
Pamela Lagerstrom
Chris Lemberg
William Manning
Tarun Manroa
Kelly McKamey
Stephen McNulty
David Meguiar
Julie Merriman
Adam Meyer
Bruce Miles
Jan Miller
Lee Mosby
Paul Murphy
Tom Paulett
Richard Perkowski
Christopher Phillips
Michelle Phillips
Robert Pressley
John Scheller
Mark Schmitt
Michele Schmitt
Don Scott
Peter Sirois
Matthew Skarbek
Matthew Smythe
Deborah Strickland
Robin Thomas
Roy Thorpe
Todd Wadle
Tim Willett
Jayson Williams
Kevin Winkleman
Vickie Wittmer
Bradley Worth
Lisa Yorgason
AP Berry Holdings, LLC
Apollo Investment Fund V, LP
Apollo Investment Fund VI, L.P.
Apollo V Covalence Holdings LP
BPC Co-Investment Holdings LLC
Covalence Co-Investment Holdings LLC
Graham Berry Holdings, LP
GS Mezzanine Partners 2006 Institutional US, Ltd
GS Mezzanine Partners 2006 Offshore US, Ltd.
GS Mezzanine Partners 2006 Onshore US, Ltd.
Robert Dubner
Marv Schlanger
Timothy Kurpius
R. Brent Beeler 2012-8 Grantor Retained Annuity Trust Beeler
Douglas Bell

 

 
 
A-7

--------------------------------------------------------------------------------

 



 
Ira Boots
Ira Boots Family Trust No. 1, Ira G. Boots Trustee Boots
The Fredrick A. Heseman Family Trust 2009
Fredrick Heseman
Marcia Jochem
Howard Weatherwax
Stephen Ellis
Terry Wix
Charles Allen
Timothy Beaudry
Steven Bonti
Ronald Casey, Sr.
Tony Cella
David Corey
James Farley, Jr.
Mark Fermenick
Timothy Flynn
Mark Fricke
Kenneth Fritts
Dennis Giese
Stephen Heye
James Hill
Kris Hockstedler
Armando Huicochea
Aron Jahr
Deborah Johnson
Curtis Jordan
Butch Lee
Daniel Lenhart
Kyle Lorentzen
Jon Lyons
Michael Lyons
Marshall   McCombs
Terry Moege
Bryan Norman
Lisa Richey
Randall Rieger
Angela Rosenberry
Jerry Serra
Ronald Sheldon
James Whitehead
Elizabeth Wilhelmson
Alan Wyne

 

 
 
A-8

--------------------------------------------------------------------------------

 
